Citation Nr: 0704632	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  05-10 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a left hip and leg 
disability. 

2.  Entitlement to service connection for a tailbone 
disability. 

3.  Entitlement to service connection for a waist disability. 

4.  Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to Aug 
1961. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for left hip, left leg, tailbone, waist, 
and left ankle disabilities. 

The veteran and his spouse testified before Board sitting at 
the RO in February 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  

REMAND

In the opinion of the Board, additional development is 
necessary. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, correspondence in July 
2003 discussed the requirements for new and material evidence 
but did not fully inform the veteran of the evidence required 
to substantiate all five elements of service connection.  In 
January 2004, the RO reopened the claims for service 
connection and denied them on the merits.  A subsequent 
statement of the case in March 2005 provided additional 
information on three of the elements but did not inform the 
veteran regarding a disability rating and effective date.  
Additional comprehensive notice is required to fulfill all VA 
obligations. 

In a January 2001 statement and in his February 2006 Board 
hearing, the veteran stated that he was injured while 
operating a floor buffer in his barracks in November 1959.  
He was assigned to the U.S. Air Force 3610th Maintenance and 
Support Squadron at Harlingen Air Force Base, Texas.  He 
further stated that he was treated at the base hospital, 
reported several times to sick call for treatment, and was 
limited to light duties for 6 months.  Service medical 
records were not available and were suspected of destruction 
in a fire at the National Personnel Records Center.  However, 
no request for unit daily or sick call logs or base hospital 
records was made.  Although very remote in time, these 
records, if available, may verify the occurrence of an injury 
in service.  Additional requests for substitute records are 
necessary in view of the destruction of the veteran's service 
medical records.  The veteran also stated that he was treated 
by private primary care physicians and a chiropractor between 
1961 and 1982.  However, since he was unable to provide 
addresses for these practitioners and stated that they were 
likely deceased or no longer in practice, additional requests 
for these records would likely be futile.  

In March 1982, a VA physician examined the veteran's back and 
left leg condition and reviewed the results of a myelogram.  
He diagnosed diabetic neuropathy at the time but noted that 
reevaluation was needed after 4 to 6 weeks of medication.  
There is no record of a subsequent evaluation.  In December 
2004, a VA physician noted the veteran's description of the 
accident in 1959, examined the veteran's back and lower 
extremities, and reviewed December 2003 X-rays.  He noted 
that the earlier X-rays showed some degenerative 
osteoarthritis and narrowing of disc spaces in the spine.  He 
commented that differentiating the cause between a regional 
injury and the aging process would be difficult.  He ordered 
additional X-rays and magnetic resonance images (MRI).  The 
VA radiologist's January 2004 report of a back MRI is of 
record, but there is no review, updated diagnosis, or opinion 
regarding the etiology of the condition by the attending 
physician and no assessment of the earlier diagnosis of 
diabetic neuropathy.  Since there is three-year-old medical 
evidence of a back and left leg condition, lay evidence of an 
injury in service, and some evidence that they may be 
associated, a current examination and medical assessment of 
the etiology of the condition is necessary to decide the 
claims.  38 C.F.R. § 3.199 (c) (4) (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notification 
required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) including 
information on how to substantiate all 
the elements of claims for service 
connection.  

2.  Request from the appropriate service 
agency any unit personnel logs, sick call 
logs, and light duty lists of the 3610th 
Maintenance and Support Squadron at 
Harlingen Air Force Base, Texas for the 
period November 1959 to March 1960 that 
refer to the status of the veteran.  
Associate any records received with the 
claims file. 

3.  Request from the appropriate service 
agency the location and holder of 
treatment records from the now- closed 
Harlingen Air Force Base Hospital (or 
medical clinic).  If an identified, 
request any treatment of the veteran from 
November 1959 to March 1960.  Associate 
any records received with the claims 
file. 

4.  Schedule the veteran for an 
examination of this left hip and leg, 
waist, tailbone, and left ankle with an 
appropriate orthopedic physician.  
Request that the examiner review the 
claims file and note that review in the 
examination report.  Request that the 
examiner conduct all necessary testing 
and referral to a neurologist, if 
necessary.  Request that the examiner 
provide an evaluation of the veteran's 
current back, hip, leg, and ankle 
conditions and indicate in his comments 
whether the conditions are the result of 
one or more diseases or are the residual 
conditions from injury.  Request that the 
physician comment on earlier diagnoses 
and provide an evaluation whether it is 
at least as likely as not (50 percent 
probability) that the condition(s) were 
the result of an injury in service. 

5.  Then, readjudicate the claim for 
service connection for the residual 
conditions of an injury to the left hip 
and leg, waist, tailbone, and left ankle.  
If the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


